UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1127



KEMIL A. MESAYS,

                                              Plaintiff - Appellant,

          versus


COLIN POWELL, Secretary of the Department of
State,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-3256-RDB)


Submitted:   May 14, 2004                  Decided:   June 10, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kemil A. Mesays, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kemil A. Mesays appeals the district court’s orders

dismissing his employment discrimination complaint as untimely

filed, denying his motion for reconsideration, and denying his

request for a refund of the filing fee.                 We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.        See Mesays v. Powell, No. CA-03-

3256-RDB (D. Md. Nov. 24, 2003; Dec. 16, 2003; filed Jan. 9, 2004,

entered Jan. 22, 2004). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -